     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 1 of 14 Page ID #:1140




 1     -
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11
       ALLYZA CAHILIG, on behalf of               )        Case No.: CV 19-01182-CJC(ASx)
                                                  )
12     herself and all others similarly situated, )
                                                  )
13
                       Plaintiff,                 )        ORDER GRANTING UNOPPOSED
                                                  )        MOTION FOR PRELIMINARY
14                                                )        APPROVAL OF CLASS ACTION
              v.                                  )        SETTLEMENT [Dkt. 45]
15                                                )
                                                  )
16     IKEA U.S. RETAIL, LLC, and DOES 1 )
       through 100, inclusive,                    )
17                                                )
                                                  )
18                     Defendants.                )
                                                  )
19

20

21     I. INTRODUCTION & BACKGROUND
22

23           Plaintiff Allyza Cahilig brings this putative class action against Defendant IKEA
24     U.S. Retail, LLC on behalf of herself and all current and former hourly non-exempt
25     IKEA employees. (Dkt. 34 [First Amended Complaint, hereinafter “FAC”].) She asserts
26     that Defendant violated various provisions of the California Labor Code by having a
27     policy of not allowing employees to leave the premises for their breaks. Specifically, she
28     asserts claims for (1) failure to provide paid rest periods, (2) failure to pay all wages due
                                                     -1-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 2 of 14 Page ID #:1141




 1     on termination, (3) “derivative” failure to provide accurate wage statements,
 2     (4) “independent” failure to provide accurate wage statements, (5) civil penalties pursuant
 3     to the California Private Attorneys General Act (“PAGA”), and (6) unfair business
 4     practices. On June 20, 2019, the Court denied in substantial part Defendant’s motion for
 5     judgment on the pleadings. (Dkt. 17.)
 6

 7            On December 11, 2019, the parties attended a full-day mediation before an
 8     experienced mediator, David Rotman. (Dkt. 45 [Motion, hereinafter “Mot.”] at 1, 6.)
 9     Following the mediation and continued negotiations, they entered into a settlement
10     agreement. (Id.; Dkt. 45-2 [Declaration of Kevin T. Barnes, hereinafter “Barnes Decl.”]
11     Ex. 1 [Joint Stipulation of Class Action and PAGA Settlement and Release of Claims,
12     hereinafter the “Settlement Agreement”].) The Settlement Agreement creates a common
13     settlement fund of $7.5 million, with about 25% of that amount going to the attorneys and
14     75% to the class, with Defendant separately paying the employer-side payroll taxes that
15     result from the payments to class members. (Settlement Agreement.) Before the Court is
16     Plaintiff’s unopposed motion for preliminary approval of the Settlement Agreement.
17     (Mot.; Dkt. 46 [Notice of Non-Opposition].) For the following reasons, the motion is
18     GRANTED.1
19

20     II. ANALYSIS
21

22            To determine whether preliminary approval of the Settlement Agreement is
23     appropriate, the Court reviews (1) the requirements for class certification, (2) the fairness
24     of the proposed settlement, (3) the attorney fees and incentive awards requested, (4) the
25

26

27     1
         Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28     for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
       for June 22, 2020, at 1:30 p.m. is hereby vacated and off calendar.
                                                          -2-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 3 of 14 Page ID #:1142




 1     request for appointment of a settlement administrator, and (5) issues relating to notice of
 2     the proposed settlement.
 3

 4           A.     Class Certification Requirements
 5

 6           Pursuant to Federal Rule of Civil Procedure 23, Plaintiff seeks provisional
 7     certification of a class for settlement purposes only. The proposed settlement class
 8     includes “all current and former hourly-paid, non-exempt employees employed by
 9     Defendant in California at any time during the Class Period.” (Settlement Agreement
10     § I.F.) The Class Period is defined as January 10, 2015 through March 31, 2020. (Id.
11     § I.G.)
12

13           When a plaintiff seeks conditional class certification for purposes of settlement, the
14     Court must ensure that the four requirements of Federal Rule of Civil Procedure 23(a)
15     and at least one of the requirements of Rule 23(b) are met. Amchem Prods., Inc. v.
16     Windsor, 521 U.S. 591, 620 (1997); Staton v. Boeing Co., 327 F.3d 938, 952–53 (9th Cir.
17     2003). Under Rule 23(a), the plaintiff must show the class is sufficiently numerous, that
18     there are questions of law or fact common to the class, that the claims or defenses of the
19     representative parties are typical of those of the class, and that the representative parties
20     will fairly and adequately protect the class’s interests. Under Rule 23(b), the plaintiff
21     must show that the action falls within one of the three “types” of classes. Here, Plaintiff
22     seeks certification pursuant to Rule 23(b)(3). Rule 23(b)(3) allows certification where
23     (1) questions of law or fact common to the members of the class predominate over any
24     questions affecting only individual members, and (2) a class action is superior to other
25     available methods for the fair and efficient adjudication of the controversy.
26

27     //
28     //
                                                     -3-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 4 of 14 Page ID #:1143




 1                  1.     Rule 23(a) Requirements
 2

 3                         a.     Numerosity
 4

 5           Rule 23(a)(1) requires that “the class is so numerous that joinder of all members is
 6     impracticable.” “No exact numerical cut-off is required; rather, the specific facts of each
 7     case must be considered.” In re Cooper Cos. Inc. Sec. Litig., 254 F.R.D. 628, 634 (C.D.
 8     Cal. 2009) (citing Gen. Tel. Co. of Nw., Inc. v. E.E.O.C., 446 U.S. 318, 330 (1980)). “As
 9     a general matter, courts have found that numerosity is satisfied when class size exceeds
10     40 members.” Moore v. Ulta Salon, Cosmetics & Fragrance, Inc., 311 F.R.D. 590, 602–
11     03 (C.D. Cal. 2015); see Tait v. BSH Home Appliances Corp., 289 F.R.D. 466, 473–74
12     (C.D. Cal. 2012). Here, numerosity is easily satisfied because Defendant’s employment
13     and payroll records show there are approximately 6,400 individuals in the proposed
14     settlement class. (Mot. at 12; Barnes Decl. ¶ 3.)
15

16                         b.     Commonality
17

18           Rule 23(a)(2) requires that “there are questions of law or fact common to the
19     class.” The plaintiff must “demonstrate that the class members ‘have suffered the same
20     injury,’” which “does not mean merely that they have all suffered a violation of the same
21     provision of law.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (quoting
22     Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). Rather, the plaintiff’s claim
23     must depend on a “common contention” that is capable of classwide resolution. Id. This
24     means “that determination of its truth or falsity will resolve an issue that is central to the
25     validity of each one of the claims in one stroke.” Id.
26

27           The California Supreme Court has held that “employers . . . must relinquish control
28     over how employees spend their time” during rest periods. Augustus v. ABM Sec. Servs.,
                                                     -4-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 5 of 14 Page ID #:1144




 1     Inc., 2 Cal. 5th 257, 259 (2016). Plaintiff claims that Defendant’s written rest period
 2     policy violates California law because the policy requires employees “to stay on the
 3     premises during paid rest breaks,” and to take breaks “in either the Staff Café or other
 4     designated non-work areas.” (FAC ¶¶ 40, 43.) Plaintiff contends that Defendant
 5     therefore failed to provide lawful paid rest breaks. (See id. ¶ 5 [Summary of Claims].)
 6     She further alleges that Defendant consequently failed to timely pay all wages owed
 7     (including premiums for unlawfully withheld rest periods) and provide accurate wage
 8     statements. (See id. ¶¶ 5, 43, 50, 56, 58, 70.)
 9

10           Resolution of the class’s claims presents common questions including (1) whether
11     Defendant had and enforced a uniform rest period policy and (2) whether that policy
12     violated California law. (See Barnes Decl. ¶ 4.) Those questions are central to each class
13     member’s claims and their resolution will help determine, “in one stroke,” whether
14     Defendant violated the law and if so, the amount of damages the class may obtain.
15

16                         c.    Typicality
17

18           Rule 23(a)(3) requires that the “claims or defenses of the representative parties are
19     typical of the claims or defenses of the class.” Representative claims are “typical” if they
20     are “reasonably coextensive with those of the absent class members; they need not be
21     substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).
22     Here, Plaintiff was subject to the same rest break policy as the rest of the class. Her
23     injury and her claims are the same as those of the class members. Accordingly,
24     Plaintiff’s claims are “reasonably coextensive” with those of the class. See id.
25

26     //
27     //
28     //
                                                     -5-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 6 of 14 Page ID #:1145




 1                         d.        Adequacy
 2

 3           Rule 23(a)(4) requires that “the representative parties will fairly and adequately
 4     protect the interests of the class.” This factor requires (1) a lack of conflicts of interest
 5     between the proposed class and the proposed representative plaintiff, and
 6     (2) representation by qualified and competent counsel that will prosecute the action
 7     vigorously on behalf of the class. Staton, 327 F.3d at 957. The concern in the context of
 8     a class action settlement is that there is no collusion between the defendant, class counsel,
 9     and class representatives to pursue their own interests at the expense of the interests of
10     the class. Id. at 958 n.12.
11

12           There is no evidence of a conflict of interest between Plaintiff and the class.
13     Plaintiff’s claims are identical to those of the class, and she has every incentive to
14     vigorously pursue those claims. Nor is there any evidence that Plaintiff’s counsel will
15     not adequately represent or protect the interests of the class. Plaintiff’s counsel, Kevin T.
16     Barnes and Gregg Lander of the Law Offices of Kevin T. Barnes, and Raphael A. Katri
17     of the Law Offices of Raphael A. Katri, have extensive experience litigating wage-and-
18     hour class actions. (See Barnes Decl. ¶¶ 13, 15–17; Dkt. 45-3 [Declaration of Raphael A.
19     Katri] ¶ 4.) Counsel have vigorously prosecuted this matter, leading to the present
20     Settlement Agreement. The record indicates that they have done so capably and
21     adequately. For example, they largely defeated Defendant’s motion for judgment on the
22     pleadings. (See Dkt. 17 [Order Denying in Substantial Part Defendant’s Motion for
23     Judgment on the Pleadings].)
24

25                  2.     Rule 23(b)(3) Requirements
26

27           In addition to the requirements of Rule 23(a), Plaintiff must satisfy the
28     requirements of Rule 23(b)(3). Under Rule 23(b)(3), a plaintiff must demonstrate that
                                                      -6-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 7 of 14 Page ID #:1146




 1     common questions “predominate over any questions affecting only individual members.”
 2     Although the predominance requirement overlaps with Rule 23(a)(2)’s commonality
 3     requirement, it is a more demanding inquiry. Hanlon, 150 F.3d at 1019. The “main
 4     concern in the predominance inquiry . . . [is] the balance between individual and common
 5     issues.” In re Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d 953, 959 (9th Cir.
 6     2009). The plaintiff must show that “questions common to the class predominate, not
 7     that those questions will be answered, on the merits, in favor of the class.” Amgen Inc. v.
 8     Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 459 (2013).
 9

10           Plaintiff has shown that questions common to the class predominate over any
11     questions affecting only individual members. The central question in this case is whether
12     Defendant’s rest break policy was lawful. That question can be resolved using common
13     evidence regarding Defendant’s policy for all class members. The collateral questions in
14     this case are whether Defendant paid class members all wages owed and whether it gave
15     them accurate wage statements. These questions can also be resolved using common
16     evidence—including Defendant’s time records and pay stubs—for all class members.
17     Indeed, Defendant “agrees that there are sufficient common questions to support creation
18     of a Settlement class.” (Barnes Decl. ¶ 4.)
19

20           Class actions certified under Rule 23(b)(3) must also be “superior to other
21     available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ.
22     P. 23(b)(3). Courts consider four nonexclusive factors in evaluating whether a class
23     action is the superior method for adjudicating a plaintiff’s claims: (1) the interest of each
24     class member in individually controlling the prosecution or defense of separate actions,
25     (2) the extent and nature of any litigation concerning the controversy already commenced
26     by or against the class, (3) the desirability of concentrating the litigation of the claims in
27     the particular forum, and (4) the difficulties likely to be encountered in the management
28     of a class action. Id.
                                                     -7-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 8 of 14 Page ID #:1147




 1

 2           The Court finds that proceeding as a class is superior to other methods of resolving
 3     the issues in this case. A class action may be superior “[w]here classwide litigation of
 4     common issues will reduce litigation costs and promote greater efficiency.” Valentino v.
 5     Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). A class action may also be
 6     superior when “no realistic alternative” to a class action exists. Id. at 1234–35. Here,
 7     given the common issues presented by all class members, adjudicating these claims on an
 8     individual basis for 6,400 employees would be not only extremely inefficient, but also
 9     unrealistic. Additionally, although the Court foresees no management problems from
10     litigating this dispute as a class action, the Supreme Court has held that a district court
11     “need not inquire whether the case, if tried, would present intractable management
12     problems” in a “settlement-only class certification.” Amchem, 521 U.S. at 620.
13     Accordingly, Plaintiff’s proposed Class is appropriate for provisional certification under
14     Rules 23(a) and 23(b)(3).
15

16           B.     Fairness of the Proposed Settlement
17

18           Plaintiff seeks preliminary approval of the Settlement Agreement. Rule 23(e)
19     “requires the district court to determine whether a proposed settlement is fundamentally
20     fair, reasonable, and accurate.” Staton, 327 F.3d at 959 (quoting Hanlon, 150 F.3d at
21     1026). To determine whether this standard is met, courts consider factors including “the
22     strength of the plaintiffs’ case; the risk, expense, complexity, and likely duration of
23     further litigation; the risk of maintaining class action status throughout the trial; the
24     amount offered in settlement; the extent of discovery completed, and the stage of the
25     proceedings; the experience and views of counsel; . . . and the reaction of the class
26     members to the proposed settlement.” Id. (quoting Molski v. Gleich, 318 F.3d 937, 953
27     (9th Cir. 2003)). At the preliminary approval stage, a full “fairness hearing” is not
28     required. In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007).
                                                     -8-
     Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 9 of 14 Page ID #:1148




 1     Rather, the inquiry is whether the settlement “appears to be the product of serious,
 2     informed, non-collusive negotiations, has no obvious deficiencies, does not improperly
 3     grant preferential treatment to class representatives or segments of the class, and falls
 4     within the range of possible approval.” Id.
 5

 6                  1.     Class Member Compensation
 7

 8           Having reviewed the arms-length negotiation process and substantive terms of the
 9     Settlement Agreement, the Court finds no obvious deficiencies or grounds to doubt its
10     fairness. See id. The parties reached a settlement after conducting substantial discovery,
11     motion practice, and a full-day mediation. See In re Heritage Bond Litig., 2005 WL
12     1594403, at *9 (C.D. Cal. June 10, 2005) (“A presumption of correctness is said to attach
13     to a class settlement reached in arm’s-length negotiations between experienced capable
14     counsel after meaningful discovery.” (internal quotation and citations omitted)). Each
15     class member will receive a substantial recovery—the average class member will receive
16     about $820, and the highest settlement payment will be about $2,500. (Mot. at 7.) And
17     there is no evidence of collusion during the parties’ settlement negotiations. Indeed,
18     “[t]he assistance of an experienced mediator in the settlement process confirms that the
19     settlement is non-collusive.” Satchell v. Fed. Express Corp., 2007 WL 1114010, at *4
20     (N.D. Cal. Apr. 13, 2007).
21

22           The Settlement Agreement also presents a fair compromise in light of the risks and
23     expense of continued litigation. Litigation had reached a stage where the parties had a
24     clear view of the strengths and weaknesses of their positions. Specifically, Defendant
25     tested the merits of Plaintiff’s claims by filing a motion for judgment on the pleadings.
26     (See Dkt. 17.) The parties also had the benefit of significant discovery (including written
27     discovery and depositions), substantive briefing, and a full-day mediation. With that
28     information, they were able to realistically value Defendant’s liability and assess the risk
                                                     -9-
 Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 10 of 14 Page ID #:1149




 1   of moving forward with class certification, motions for summary judgment, and trial.
 2   (See Barnes Decl. ¶¶ 6–7.) The $7.5 million settlement amount represents 44% of the
 3   realistic exposure in this case. (Mot. at 10; Barnes Decl. ¶¶ 6–11.) In light of the
 4   significant hurdles to recovery if litigation were to continue, it appears that the Settlement
 5   Agreement reflects a fair result.
 6

 7                2.     Attorney Fees
 8

 9         The Settlement Agreement also provides for $1,875,000 in attorneys’ fees and up
10   to $25,000 in costs, plus approximately $40,000 in claims administration costs. This
11   amount reflects about 25% of the $7.5 million settlement fund. The Ninth Circuit has
12   held that 25% of the settlement fund is the “benchmark” for a reasonable fee award, and
13   courts must provide adequate explanation in the record of any “special circumstances” to
14   justify a departure from this benchmark. In re Bluetooth Headset Prods. Liab. Litig., 654
15   F.3d 935, 942–43 (9th Cir. 2011) (citing Six (6) Mexican Workers v. Ariz. Citrus
16   Growers, 904 F.2d 1301, 1311 (9th Cir. 1990)); Paul, Johnson, Alston & Hunt v. Graulty,
17   886 F.2d 268, 272 (9th Cir. 1989) (“We note with approval that one court has concluded
18   that the ‘bench mark’ percentage for the fee award should be 25 percent. That percentage
19   amount can then be adjusted upward or downward to account for any unusual
20   circumstances involved in this case.” (internal citation omitted)). Based on the evidence
21   before it, the Court preliminarily approves the proposed attorney fees and costs. Of
22   course, the Court will expect Plaintiff’s counsel to provide detailed evidence to support
23   this award before final approval.
24

25                3.     Incentive Award
26

27         Plaintiff also seeks a $15,000 incentive award to compensate the class
28   representative for her time and efforts on behalf of the class. Incentive awards are
                                                  -10-
 Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 11 of 14 Page ID #:1150




 1   payments to class representatives for their service to the class in bringing the lawsuit.
 2   Radcliffe v. Experian Info. Sols. Inc., 715 F.3d 1157, 1163 (9th Cir. 2013). Such awards
 3   “are fairly typical in class action cases” and are discretionary. Rodriguez v. W. Pub.
 4   Corp., 563 F.3d 948, 958 (9th Cir. 2009) (emphasis removed). Although they “typically
 5   range from $2,000.00 to $10,000.00 . . . [h]igher awards are sometimes given in cases
 6   involving much larger settlement amounts.” Bellinghausen v. Tractor Supply Co., 306
 7   F.R.D. 245, 267 (N.D. Cal. 2015) (collecting cases); see In re Toys R Us-Del., Inc.-Fair
 8   & Accurate Credit Transactions Act Litig., 295 F.R.D. 438, 470 (C.D. Cal. 2014)
 9   (explaining that California district courts typically approve incentive awards between
10   $3,000 and $5,000). In the Ninth Circuit, a $5,000 incentive award is “presumptively
11   reasonable.” See Bellinghausen, 306 F.R.D. at 266.
12

13         Here, Plaintiff seeks a larger incentive award than what is typical. However, the
14   Court preliminarily concludes that the amount is reasonable. Plaintiff brought the issues
15   with Defendant’s rest break policy to counsel’s attention, consulted with counsel
16   throughout the case, provided documents and had her deposition taken, and prepared for
17   and attended the full-day mediation. (Barnes Decl. ¶ 18.) Moreover, the settlement
18   amount here is significant, and the amount of the proposed incentive award is not
19   unprecedented. See Sullivan v. Kelly Servs., Inc., 2011 WL 13156647, at *1 (N.D. Cal.
20   Sept. 20, 2011) (awarding $15,000 enhancement fee). Nor is there such a “significant
21   disparity between the incentive award[ ] and the payments to the rest of the class
22   members” that it would create a conflict of interest. Radcliffe, 715 F.3d at 1165.
23

24                4.     PAGA Payment
25

26         The final element of the settlement is a PAGA payment of $50,000, with $37,500
27   (75% of the $50,000) being paid to the California Labor and Workforce Development
28   Agency, and $12,500 (25% of the $50,0000) being paid to class members as part of the
                                                  -11-
 Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 12 of 14 Page ID #:1151




 1   net settlement amount. (Settlement Agreement at 28.) The Court preliminarily finds that
 2   the proposed $50,000 carve out appears adequate and fair given the difficulty Plaintiff
 3   would have had in recovering the full $14.5 million in PAGA penalties sought here. (See
 4   Barnes Decl. ¶ 9.)
 5

 6         C.     Settlement Administrator
 7

 8         Plaintiff asks the Court to appoint Rust Consulting Inc. (“Rust”) as settlement
 9   administrator. The parties have jointly agreed to use Rust as the settlement administrator.
10   (Mot. at 8.) Rust appears to have significant experience acting as a settlement
11   administrator, and federal courts in California routinely approve Rust as a class action
12   settlement administrator. See, e.g., Caput v. NTT Sec. US Inc., 2019 WL 3308771, at *7
13   (C.D. Cal. Apr. 19, 2019); Brown v. CVS Pharmacy, Inc., 2017 WL 3494297, at *2 (C.D.
14   Cal. Apr. 24, 2017). Accordingly, the Court appoints Rust as Settlement Administrator.
15   Any award of administrator expenses will need to be substantiated with detailed
16   evidence.
17

18         D.     Notice of the Proposed Settlement
19

20         Finally, Plaintiff seeks approval of the proposed manner and form of the notice that
21   will be sent to the class members. For Rule 23(b)(3) classes, courts “must direct to class
22   members the best notice that is practicable under the circumstances, including individual
23   notice to all members who can be identified through reasonable effort.” Fed. R. Civ.
24   P. 23(c)(2)(B).
25

26         The Court finds the proposed manner of notice is adequate. Plaintiff proposes a
27   notice protocol centering on direct mail. Following preliminary approval, Defendant will
28   provide Rust a list of class members. (Dkt. 45-4 [Proposed Order] ¶ 7.) Rust will run the
                                                 -12-
 Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 13 of 14 Page ID #:1152




 1   names and addresses from this list through the National Change of Address database, and
 2   update its information accordingly. (Id.) Rust will then mail a notice to each class
 3   member, and also perform skip traces on any notice package returned as undeliverable.
 4   (Id.) The class notice will direct the class members to a settlement website that contains
 5   the class notice, Settlement Agreement, and claim form. (See Dkt. 45-2 [Proposed
 6   Notice].)
 7

 8          The form of notice also meets the requirements of Rule 23(c)(2)(B). Notice to
 9   class members must “clearly and concisely state, in plain, easily understood language:
10   (i) the nature of the action; (ii) the definition of the class certified; (iii) the class claims,
11   issues or defenses; (iv) that the class member may enter an appearance through an
12   attorney if the member so desires; (v) that the court will exclude from the class any
13   member who requests exclusion; (vi) the time and manner for requesting exclusion; and
14   (vii) the binding effect of a class judgment on members under Rule 23(c)(3).” Fed. R.
15   Civ. P. 23(c)(2)(B). Here, the proposed notice provides clear information about the
16   definition of the class, the nature of the action, a summary of the terms of the proposed
17   settlement, the process for objecting to the settlement, and the consequences of inaction.
18   (See Dkt. 45-2 Ex. A.) The notice even includes the individual employee’s estimated
19   settlement payment on the first page. (Id. at 1.) The notice will also provide specific
20   details regarding the date, time, and place of the final approval hearing and inform class
21   members that they may enter an appearance. (See id.)
22

23   III. CONCLUSION
24

25          For the foregoing reasons, the Court GRANTS both provisional certification of the
26   class for settlement purposes and preliminary approval of the Settlement Agreement. The
27   Court hereby APPOINTS Plaintiff Allyza Cahilig as Class Representative, Kevin T.
28   Barnes and Gregg Lander of the Law Offices of Kevin T. Barnes, and Raphael A. Katri
                                                     -13-
 Case 2:19-cv-01182-CJC-AS Document 48 Filed 06/17/20 Page 14 of 14 Page ID #:1153




 1   of the Law Offices of Raphael A. Katri as Class Counsel, and Rust Consulting Inc. as
 2   Settlement Administrator. The Court also APPROVES the proposed notice and orders
 3   that it be disseminated to the class as provided in the Settlement Agreement. The final
 4   approval hearing shall be held on Monday, October 1, 2020, at 1:30 p.m.
 5

 6

 7         DATED:       June 17, 2020
 8                                                __________________________________
                                                      ____________________
                                                                         _____
 9                                                      CORMAC J. CARNEY
10                                         CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -14-
